Citation Nr: 0028307	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  98-08 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than September 16, 
1992, for the grant of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the veteran's claim for an effective 
date earlier than September 16, 1992, for the grant of a 100 
percent evaluation for PTSD.

This matter was previously before the Board in December 1998, 
at which time it was remanded so that the veteran could be 
scheduled for a hearing.  The veteran testified at a hearing 
at the RO in February 1999.  A transcript of this hearing is 
of record.

In an August 1999 decision, the RO denied the veteran's claim 
for an effective date earlier than September 18, 1985, for 
the grant of service connection for PTSD.  However, it does 
not appear that the veteran was provided notice of this 
decision.  Accordingly, this matter is referred to the RO for 
appropriate action.


REMAND

The veteran was released from service in December 1969 and he 
filed his initial application for compensation in September 
1985.  By a rating dated in May 1986, the RO established 
service connection for PTSD, rated 30 percent disabling, 
effective from the date the veteran's claim was received in 
September 1985.  The veteran did not appeal from this 
decision.

By a rating dated in July 1988, the RO confirmed and 
continued the 30 percent rating for PTSD.  The veteran did 
not appeal this decision.

In November 1990, the veteran requested an increased 
disability rating for his PTSD.  In March 1991 the RO denied 
the veteran's claim.  The veteran did not appeal this 
decision.

In a statement dated in December 1991 the veteran stated that 
he felt that his PTSD had become more severe and he requested 
a re-evaluation of this disorder.  By a decision dated in 
March 1992, the RO increased the rating for the veteran's 
PTSD from 30 percent to 70 percent effective from December 
1991.  The veteran did not appeal this decision.

In a statement received on September 16, 1992, the veteran 
stated that his PTSD was "now more severe than before."  He 
again requested that his PTSD be re-evaluated.  By a decision 
dated in April 1993 the RO increased the rating for the 
veteran's PTSD from 70 percent to 100 percent effective from 
September 16, 1992.  The veteran was notified of this 
decision by a letter dated April 27, 1993.  The veteran 
voiced no disagreement with the effective date assigned for 
the 100 percent rating during the following year.

In a statement dated in January 1997, almost 4 years after he 
had been notified of the grant of a 100 percent rating 
effective from September 16, 1992, the veteran stated the 
following:  "I feel that my effective date for my 100% for 
post traumatic stress disorder should be back dated to 18 
September 1985 when I was awarded 30 percent for post 
traumatic stress disorder.  I should have been 100% at that 
time."  This claim was denied in October 1997 and the 
veteran perfected an appeal from this denial.

However, because the veteran did not timely appeal any of the 
prior decisions in this case, those decisions became final 
and binding, and cannot be changed unless the veteran is able 
to demonstrate clear and unmistakable error (CUE).  See 38 
C.F.R. §  3.105(a) which provides: 

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of [CUE].  Where evidence 
establishes such error, the prior 
decision will be reversed or amended.  
For the purpose of authorizing benefits, 
the rating or other adjudicative decision 
which constitutes a reversal of a prior 
decision of the grounds of [CUE] has the 
same effect as if the corrected decision 
had been made on the date of the reversed 
decision. 

38 C.F.R. § 3.105(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that for CUE to exist: 

(1) "either the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  
"Even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

In order for the veteran to be successful in his claim of 
CUE, there must be more than mere disagreement with the 
weighing of the facts ( Russell, 3 Vet. App. at 313)), or 
speculation as to what would have been the outcome had 
additional evidence been reviewed.  The veteran must 
demonstrate that, but for the specific error alleged, 
reasonable minds could not differ that the outcome would have 
been manifestly different.  Fugo, 6 Vet. App. at 44 (If it is 
shown that a specific error was made, "persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error.  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked . . ., the presumption is even stronger.")

The veteran did not timely appeal any of the RO's 
determinations prior to the decision of October 1997.  Thus, 
each of those prior decisions became final.  As a result, the 
veteran's only argument can be that CUE existed in one or 
more of the prior RO decisions.  The veteran has not 
presented a valid claim of CUE in any of the prior RO 
adjudications.  However, in his substantive appeal received 
in June 1998, the veteran stated that he had received 
treatment for his PTSD from a Dr. Adams-Harden at the Fort 
Lyon VA Medical Center (MC) prior to 1987, and that "THE 
RECORDS IN STORAGE FROM THE FT LYON VAMC WILL SHOW THAT I WAS 
AT A HIGHER RATE FOR PTSD."  While some medical records from 
Dr. Adams-Harden and the Fort Lyon VAMC are of record, 
nothing on file indicates that a search was ever made to 
ascertain whether or not the records in the claims folder are 
complete.

Pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992), VA 
medical records which are in existence are constructively of 
record and the failure of the RO or the Board to consider any 
such pertinent records might constitute CUE, even though such 
evidence was not actually in the record assembled for 
appellate review.  See also VAOPGCPREC 12-95 wherein VA 
General Counsel held that with respect to final RO decisions 
rendered on or after July 21, 1992, the RO's failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
RO, may constitute CUE, if such failure affected the outcome 
of the claim.  As noted above, the RO decision which assigned 
an effective date of September 16, 1992, for the veteran's 
PTSD was rendered after July 21, 1992.  In circumstances such 
as these, the Board will not speculate as to the probative 
value, if any, of VA medical records not on file.  
Consequently, the Board concludes that a remand is necessary 
to determine whether or not the Fort Lyon VAMC actually has 
any records pertinent to the veteran's claim.

The Board notes that, as a general rule, it must first make a 
determination that a claim is well grounded before it can 
remand for additional development.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 
(1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well-grounded (i.e., plausible) claims.  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, 13 Vet. App. 205 (1999) (per 
curiam).  Similarly, it has been held that the Board does not 
have jurisdiction to consider a claim to reopen or to order 
additional development in the absence of new and material 
evidence.  See Barnett, supra.  However, the Court has 
recognized that the law does require certain types of limited 
development prior to a finding of well groundedness, such as 
when, as here, the evidence indicates the existence of 
pertinent VA medical records that are not on file.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request complete 
original (if possible) medical records 
concerning the veteran for the period 
prior to May 1993 from the VAMC at Fort 
Lyon, or from any other VA facility to 
which the records concerning the veteran 
for the period prior to May 1993 may have 
been transferred.

2.  The RO should then readjudicate the 
issue on appeal in light of any 
additional evidence added to the record.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


